UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
______________________________________
                                                     )
ANDREA PETERSON,                                     )
                                                     )
                              Plaintiff,             )
                                                     )
                v.                                   )       Civil Action No. 08-1326 (RWR)
                                                     )
ARCHSTONE,                                           )
                                                     )
                        Defendant.                   )
______________________________________               )


                               MEMORANDUM AND ORDER


       Andrea Peterson filed an action here alleging that Archstone illegally refused to hire her

because of her age. Peterson moved to New York and apparently either was unwilling or was

unable to be deposed in the District of Columbia. Archstone filed a motion to compel Peterson’s

deposition and for sanctions, and Peterson responded by filing a motion for a protective order

and for leave

to conduct the deposition by videoconference. In the meantime, Peterson attempted to depose

two former Archstone employees by written questions, and Archstone promptly filed an

emergency motion to quash the deposition notices. In addition, Archstone filed a motion to

compel Peterson’s responses to its First Set of Interrogatories and First Set of Requests for

Production of Documents, and in that motion also sought sanctions. The EEOC also moved to

quash Peterson’s subpoena duces tecum.

       These discovery-related motions might have been resolved had Peterson appeared for a

hearing on November 3, 2009 before Magistrate Judge Kay to whom the discovery dispute had

been referred on October 6, 2009. As a sanction for Peterson’s unexcused failure to appear, the

                                                 1
Court dismissed this action for failure to prosecute. Peterson appealed, and the court of appeals

has vacated the dismissal. On remand, the parties were directed to address what sanctions, if

any, should attend Peterson’s failure to appear at the hearing on November 3, 2009, before

Magistrate Judge Kay.

       At the parties’ request, this matter was referred to the Circuit Executive for mediation,

and all proceedings were stayed during the mediation period. The Court ordered the

appointment of counsel to represent Peterson for the limited purpose of mediation, and the

objectives of mediation included both discovery disputes and settlement of the entire case.

Several attempts were made to find an attorney willing and able to take the case, but these

attempts were unsuccessful. No mediation session ever took place. Peterson since has filed

motions to lift the stay, for appointment of counsel, and for summary judgment. Archstone filed

a cross-motion for summary judgment. The parties’ cross-motions are fully briefed and ripe for

resolution.

       Two observations about this case are in order. First, notwithstanding Peterson’s failure to

appear at the November 3, 2009, hearing before Magistrate Judge Kay and her responses (or lack

of responses) to Archstone’s discovery requests, sanctions in the form of attorney fees or costs

would be harsh and likely ineffective. The Court accepts Peterson’s representations that her

failure to appear was the result of a misunderstanding and did not rise to the level of a willful

violation of a court order. Moreover, Peterson is proceeding pro se and in forma pauperis. The

Court found that she was unable to pay the filing fee, and she reports she has been unemployed

and homeless for some years. Second, at this stage of the proceedings, it is unclear what benefit,

if any, can be gained by either having the parties engage in further discovery or by referring the




                                                  2
parties to a Magistrate Judge or independent mediator for further settlement discussions. The

parties have seen fit to file dispositive motions, and the Court’s task is to rule on them. 1

          Accordingly, it is hereby

          ORDERED that Archstone’s Motion for Sanctions [Dkt. #97] is DENIED; it is

further

          ORDERED that Peterson’s Emergency Motion to Lift Stay [Dkt. #104] is DENIED; it is

further

          ORDERED that Peterson’s Motion for Court Order on pending motions [Dkt. #106] is

DENIED in part as moot; it is further

          ORDERED that Archstone’s Motion to Strike [Dkt. #115] is DENIED; it is

further

          ORDERED that Peterson’s Motion to Exceed Page Limits [Dkt. #116] is GRANTED; it

is further

          ORDERED that Archstone’s Motion for an Extension of Time to Respond to Plaintiff’s

Motion for Summary Judgment [Dkt. #118] is GRANTED; it is further

          ORDERED that Plaintiff’s Motion for Counsel [Dkt. #123] is DENIED; and it is further

          ORDERED that Plaintiff’s Motions for Clarification [Dkt. #125, 126] are DENIED as

moot.

          Signed this 25th day of September, 2012.

                                                               RICHARD W. ROBERTS
                                                               United States District Judge



1
       In light of Peterson’s status as a pro se litigant, Archstone’s motion to strike Peterson’s
summary judgment motion will be denied, Peterson’s motion for leave to file excess pages will
be granted, and her motions to clarify Local Civil Rule 7(e) regarding page limits will be denied
as moot.
                                                   3